DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because it fails to include that which is new in the art to which the claimed invention pertains. The Abstract mentions features which are not recited in the pending claims, while the claimed features are omitted from the Abstract. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Drawings
The drawings are objected to because numbering of sheets of drawings (1/35, 2/35, etc.) are not “larger than the numbers used as reference characters to avoid confusion” as required by 37 CFR 1.84(t).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “during one of the first time periods processing the B frame to create data corresponding to the B frame during the prior first time period and processing the A frame to create data corresponding to the A frame during the prior second time period are processed while sampling a B frame” must be shown or the feature(s) canceled from claim 4. It is noted by the Examiner that Fig. 58 fails to show this feature; rather, in Fig. 58, during B2 sampling, P2 processes B1 and A2, rather than processing B1 and A1. See also SPEC [0296] “post processing (P2) is performed on A2 and B1”. No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “during one of the first time periods processing the B frame to create data corresponding to the B frame during the prior first time .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Replacement drawings were received on 08/12/2020.  These drawings are not acceptable. Drawing sheet numbers are not larger than reference numerals to avoid confusion.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “simultaneously transmitting each of a second plurality of orthogonal signals on each of the B set of conductors” in lines 8-9. Simultaneously with what? It is unclear whether “transmitting each of a second plurality of orthogonal signals on each of the B set of conductors” must occur simultaneously with transmitting on A conductors or simultaneously with transmitting on other B conductors.
Claim 1 recites the limitation “from of” in line 10. It is unclear what this means.
Claim 2 recites the limitation “the step of pos processing” in lines 1-2. There is insufficient antecedent basis for this limitation in claim 1, from which claim 2 depends. The Examiner suggests --post processing--.
Claim 3 recites the limitation “processing occurs and reporting occurs simultaneously” in line 2. If the reporting occurs after the post processing, and the post processing occurs after the processing, then it is unclear in what sense the processing and the reporting could possibly be deemed as occurring simultaneously.
Claim 4 recites the limitation “processing … are processed” in lines 1-4. It is unclear what is meant by this awkward grammatical construction.
Claim 4 recites the limitation “the B frame” in lines 1-2. Which B frame?
Claim 4 recites the limitation “the A frame” in line 3. Which A frame?
Claim 4 recites the limitation “during one of the first time periods processing the B frame to create data corresponding to the B frame during the prior first time period and processing the 
Claim 5 recites the limitation “processing the B frame” in lines 1-2. Which one?
Claim 5 recites the limitation “during one of the second time periods processing the B frame to create data corresponding to the B frame during the prior first time period” in lines 1-2. It is unclear whether processing occurs “during one of the second time periods”, whether creating occurs “during one of the second time periods”, or whether a frame is “during one of the second time periods”.
Claim 6 recites the limitation “the first time period” in line 5. Which one?
Claim 6 recites the limitation “the second time period” in line 7. Which one?
Claim 6 recites the limitation “the second time period” in line 10. Which one?
Claim 6 recites the limitation “the second time period” in line 12. Which one?
Claim 7 recites the limitation “the first time period” in line 5. Which one?
Claim 7 recites the limitation “the second time period” in lines 6-7. Which one?
Claim 7 recites the limitation “the second time period” in line 10. Which one?
Claim 7 recites the limitation “the first time period” in lines 11-12. Which one?
Claim 8 recites the limitation “after post processing the data during one of the first and second time periods, report results of the processing” in lines 2-3. It is impossible to process both data until after both data have been created. Data can’t both be created until after both A and B 
Claim 8 recites the limitation “after post processing the data during one of the first and second time periods, report results of the processing” in lines 2-3. It is unclear whether post processing occurs “during one of the first and second time periods” or whether reporting results occurs “during one of the first and second time periods”.
Claim 9 recites the limitation “adapted to during one of the first and second alternating time periods to create data” in lines 1-2. The recitation “to … to” is redundant.
Claim 9 recites the limitation “create data corresponding to the A frame or B frame and report simultaneously” in lines 2-3. It is unclear how data from A and B frames could possibly be reported simultaneously when only the A frame or the B frame data is created “during” said one of the time periods. Report what simultaneously with what? Creation of only A or B has been recited, rather than creation of A and B.
Claim 10 recites the limitation “adapted to during one of the first time periods processing” in lines 1-2. It is unclear what the awkward grammar “to … processing” means.
Claim 10 recites the limitation “during one of the first time periods processing the B frame to create data corresponding to the B frame during the prior first time period and processing the A frame to create data corresponding to the A frame during the prior second time period are processed while sampling a B frame from the B set of conductors.” This is misdescriptive. Fig. 57 shows that P1 processes A1 and B1 while frame A2 is sampled, rather than while frame B2 is sampled. Furthermore, Fig. 58 shows that P1 processes A1 and B1 while frame A2 is sampled, rather than while frame B2 is sampled. Moreover, Fig. 58 shows that P3 processes A2 and B2 while frame A3 is sampled, rather than during sampling of B3 (not shown). 

Other rejected claims (if any) are indefinite by virtue of dependency from at least one indefinite claim.
Regarding claims 1-11: In the absence of a reasonably definite interpretation of a claim, it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions (In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)). See MPEP 2143.03.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597.  The examiner can normally be reached on Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        09/16/2021